EXHIBIT 10.5 Confidential Treatment SUPPLY AND DISTRIBUTION AGREEMENT This SUPPLY AND DISTRIBUTION AGREEMENT (this “Agreement”), is made as of September 16, 2009 (“Effective Date”) by and between Printcolor Screen Ltd., a Swiss company with its principal place of business at Welschloh 299 CH-8965 Berikon, Switzerland (“SUPPLIER”), and Applied DNA Sciences, Inc., a Delaware corporation its principal place of business at 25 Health Sciences Drive Suite 113, Stony Brook, New York 11790 (“BUYER”, and together with SUPPLIER, the “Parties”). RECITALS WHEREAS, the Parties desire to enter into this Supply and Distribution Agreement whereby SUPPLIER will manufacture and supply certain products for BUYER under the terms and conditions set forth in this Agreement, and BUYER will purchase and sell such products to its customers. NOW, THEREFORE, and in consideration of the mutual promises, covenants, representations and good and valuable consideration set forth herein, the adequacy of which is hereby acknowledged, the Parties hereto agree as follows: ARTICLE
